Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 06/15/2018 of application No. 16/009,618 is acknowledged as required by 35 U.S.C. 119.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Derrer (US Patent No. 3,783,495) in view of Nomura (JP2004120816).
Regarding claim 13, Derrer teaches (Figs. 1 and 2) a method of installing spiral hangers (new lashing wire 14a) about a messenger line (support line 10) installed between first and second utility poles (col. 1, lines 7-8: spaced utility poles), a cable (old utility cable 12) being lashed to the messenger line (support line 10) with a lashing wire (old lashing wire 14) wrapped about the cable and the messenger line extending from the first utility pole to the second utility pole, the method comprising steps of: attaching a spiral hanger (14a) to the messenger line between the first utility pole and the second utility pole with the spiral hanger disposed about the messenger line and the cable; removing the lashing wire (old lashing wire 14) from being around the messenger line and the cable; but Derrer does not teach spiral hangers being first spiral hanger and successive spiral hanger.
Nomura teaches installing a cable (3) being held by a messenger line 2 by a first spiral hanger (right side 4 in Figs. 3 and 4), attaching successive spiral hanger (A) to the messenger line (2) with the successive spiral hanger disposed about the messenger line and the cable; spiral hangers substantially extend across the entirety of the messenger line between the first and second utility poles (combination of Figs. 11 and 1 shows spiral hangers A being attached together with B between utility poles 1a and 1b).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Nomura in device of Derrer and use first and successive spiral hangers to hold the cable suspended. Doing so would not decrease sliding resistance of the cable while using a cable with a heavy weight attached to the end of the cable, due to bending of the cable (rod) (page 2 of the translated document attached to this paper).

Allowable Subject Matter
Claims 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable due to dependency on allowable claim 14.
Claim 17 would be allowable due to dependency on allowable claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723